—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Marrus, J.), rendered April 10, 1997, convicting him of conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Where different inferences can be reasonably drawn from the evidence produced at trial, the question of whether a particular person is an accomplice is a question of fact for the jury (see, People v Cobos, 57 NY2d 798; People v Jeffries, 122 AD2d *350281; People v Tusa, 137 AD2d 151). Here, the court properly so charged, and further instructed the jury that accomplice testimony must be corroborated.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 86).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Sullivan, Altman and McGinity, JJ., concur.